DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2022 regarding claim 30 has been fully considered but they are not persuasive. Claim 30 doesn’t recites similar elements as claim 1 which  a proposed sidelink power savings configuration to the wireless node over a sidelink in response to the first sidelink power savings configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over XU (US 20190174411 A1)  in view of SHRIVASTAVA ( US 20210297842 A1).
Regarding claim 30, XU discloses:
An apparatus for wireless communication, comprising: 
receiving, from a wireless node, a first sidelink power savings configuration ( Fig 5, mode 1, [0057], mode 1 is a mode that the network control terminal transmits the SL-DRX configuration to the relay network node and the remote network node); 
receiving, from the wireless node over the sidelink, a second sidelink power savings configuration to use for the sidelink ( Fig 3, [0076]-[0078], [0115], [0118], update the SL-DRX configuration of the relay network node or the remote network node); 
following the second sidelink power savings configuration for the sidelink ( Fig 7-8, Fig 13, [0117], [0144], sidelink transmission between relay UE and remote UE).
XU does not explicitly disclose:
transmitting a proposed sidelink power savings configuration to the wireless node over a sidelink.
However, the teaching of transmitting a proposed sidelink power savings configuration to the wireless node over a sidelink is well known in the art as evidenced by SHRIVASTAVA.
SHRIVASTAVA discloses:
transmitting a proposed sidelink power savings configuration to the wireless node over a sidelink ( [0026], [0083], optimal DRX configuration, selected configuration from a pool of configurations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SHRIVASTAVA as mentioned above as a modification to XU, such that the combination would allow to choose DRX configuration from pool of DRX configurations, in order to determine optimal DRX configuration based on multiple approaches.

Allowable Subject Matter
Claims 1-3, 5-11, 13-18, 20-27, 29 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “transmitting a first sidelink power savings configuration to a first one or more user equipment (UEs), wherein the first sidelink power savings configuration is a current power savings configuration used for a second one or more UEs; receiving from each of the first one or more UEs a proposed sidelink power savings configuration in response to the first sidelink power savings configuration”, in combination with the rest of claim limitations of amended claim 1.
Independent Claim 16 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “receiving, from a wireless node over a sidelink, a first sidelink power savings configuration; transmitting a proposed sidelink power savings configuration to the wireless node in response to the first power savings configuration”, in combination with the rest of claim limitations of amended claim 16.
Independent Claim 27 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “means for transmitting a first sidelink power savings configuration to a first one or more user equipment (UEs), wherein the first sidelink power savings configuration is a current power savings configuration used for a second one or more UEs; means for receiving from each of the first one or more UEs a proposed sidelink power savings configuration in response to the first sidelink power savings configuration”, in combination with the rest of claim limitations of amended claim 27.
Dependent claims 2-3, 5-11, 13-15, 17-18, 20-26, 29 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 16, and 27.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461